     Case 2:90-cv-00520-KJM-DB Document 6976-3 Filed 12/07/20 Page 1 of 21


 1    XAVIER BECERRA, State Bar No. 118517                PAUL B. MELLO, State Bar No. 179755
      Attorney General of California                      LISA M. POOLEY, State Bar No. 168737
 2    MONICA N. ANDERSON, State Bar No. 182970            SAMANTHA D. WOLFF, State Bar No. 240280
      Senior Assistant Attorney General                   LAUREL E. O’CONNOR, State Bar No. 305478
 3    ADRIANO HRVATIN, State Bar No. 220909               HANSON BRIDGETT LLP
      Supervising Deputy Attorney General                   1676 N. California Boulevard, Suite 620
 4    ELISE OWENS THORN, State Bar No. 145931               Walnut Creek, CA 94596
      KYLE A. LEWIS, State Bar No. 201041                    Telephone: (925) 746-8460
 5    LUCAS HENNES, State Bar No. 278361                     Fax: (925) 746-8490
      NAMRATA KOTWANI, State Bar No. 308741                  E-mail: PMello@hansonbridgett.com
 6    Deputy Attorneys General                            Attorneys for Defendants
       1300 I Street, Suite 125
 7     P.O. Box 944255                                    ROMAN M. SILBERFELD, State Bar No. 62783
       Sacramento, CA 94244-2550                          GLENN A. DANAS, State Bar No. 270317
 8     Telephone: (916) 210-7318                          ROBINS KAPLAN LLP
       Fax: (916) 324-5205                                  2049 Century Park East, Suite 3400
 9     E-mail: Elise.Thorn@doj.ca.gov                       Los Angeles, CA 90067-3208
      Attorneys for Defendants                              Telephone: (310) 552-0130
10                                                          Fax: (310) 229-5800
                                                            E-mail: RSilberfeld@RobinsKaplan.com
11                                                        Special Counsel for Defendants

12                            IN THE UNITED STATES DISTRICT COURT

13                          FOR THE EASTERN DISTRICT OF CALIFORNIA

14                                      SACRAMENTO DIVISION

15

16
      RALPH COLEMAN, et al.,                            2:90-cv-00520 KJM-DB (PC)
17
                                           Plaintiffs, DECLARATION OF JONATHAN M.
18                                                     MEYER, M.D., IN SUPPORT OF
                    v.                                 DEFENDANTS’ RESPONSE TO
19                                                     NOVEMBER 19, 2020 ORDER

20    GAVIN NEWSOM, et al.,
21                                       Defendants.

22

23           I, Jonathan M. Meyer, M.D., declare:

24           1.   I have been asked by the California Department of State Hospitals (DSH) to offer my

25    professional opinion regarding any potential harm suffered by a certain California Department of

26    Corrections and Rehabilitation (CDCR) mental health patient who was awaiting admission to

27    DSH at the time of an evidentiary hearing in this matter which took place on October 23, 2020. I

28    submit this declaration in support of Defendants’ response to the Court’s November 19 order. I
                                                      1
                                    Meyer Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-3 Filed 12/07/20 Page 2 of 21


 1    have personal knowledge of the facts stated in this declaration and, if called to testify to those

 2    facts, I could and would do so competently.

 3           2.   My opinions in this declaration are based on my medical education, training,

 4    research, and my over 20 years of experience as a psychiatrist and researcher, as well as my

 5    familiarity with the medical and psychiatric literature. They are also based on my expertise in

 6    psychopharmacology, particularly psychopharmacology as it relates to persons diagnosed with

 7    schizophrenia. These opinions are my own and do not represent those of the institutions with

 8    which I am affiliated.

 9           Professional Background and Experience

10           3.   I received my M.D. degree from Harvard Medical School in 1988. I became a board-

11    certified psychiatrist and neurologist in 1998. Since 1998, I have held several Professorships in

12    Psychiatry including at the University of Southern California, Oregon State Hospital, and

13    University of California San Diego. I have also served as the Principal Investigator for NIH

14    grant-funded research involving medication resistance and sensitivity in persons with mental

15    illness, particularly schizophrenia. I am currently a Psychopharmacology Consultant for DSH-

16    Patton. In my capacity as a Pharmacological Consultant, I serve as an expert advisor on which

17    medications might have the best clinical outcome(s) on patient with a particular mental health

18    condition(s). During the course of this work, I have conducted hundreds of consultations,

19    involving review and analysis of complex mental diagnoses, treatment outcomes and

20    expectations, and determinations regarding the levels of treatment appropriate for given patients
21    with certain mental health disorders.

22           4.   Additionally, I serve as the Deputy Editor for Current Psychiatry. Current

23    Psychiatry is the leading peer-reviewed source of practical, evidence-based information that is

24    valued by psychiatric clinicians. I have held this position since 2015, and this position requires

25    me to remain up to date and well-versed in the latest psychiatric research and data. Additionally,

26    in my capacity as the Principal Investigator of grant-funded research, I have studied thousands of
27    patient-records, specifically patients diagnosed with schizophrenia. This experience is relevant to

28    my expertise regarding the professional judgments and opinions provided in this declaration.
                                                     2
                                      Meyer Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-3 Filed 12/07/20 Page 3 of 21


 1           5.   I have lectured and published extensively on psychopharmacology, and am the sole

 2    author of the chapter on “The Pharmacotherapy of Psychosis and Mania” for the last 3 editions of

 3    Goodman & Gilman’s The Pharmacological Basis of Therapeutics. Along with Dr. Stephen

 4    Stahl, I am the co-author of The Clozapine Handbook published by Cambridge University Press

 5    in May 2019, and the upcoming handbook entitled The Clinical Use of Antipsychotic Plasma

 6    Levels, to be released in May 2021 by Cambridge University Press. I am also a Distinguished

 7    Fellow in American Psychiatric Association.

 8           6.   In my clinical work as a psychiatrist, I have evaluated and treated numerous patients

 9    with severe, persistent mental illness, including patients committed to and treated at DSH

10    institutions since 2009. Overall, my combination of clinical and research experience over the past

11    20+ years, as well as my familiarity with the relevant research literature, informs my opinions.

12    For a complete listing of my professional background, experience, research, responsibilities, and

13    publications, please see my Curriculum Vitae, which is attached to this declaration as Exhibit A.

14           Opinions Regarding Any Harm to Patient 10 Associated with Delayed Transfer to

15           DSH.

16           7.   I reviewed the following records to prepare this declaration: (a) CDCR health records

17    for a particular patient covering 06/12/2020 to 10/17/2020 (389 pages); (b) transcript of testimony

18    from Dr. Pablo Stewart dated 10/23/2020; and (c) the declaration of Dr. Pablo Stewart filed

19    11/13/2020.

20           8.   From these records, I observed the following regarding a California Department of
21    Corrections and Rehabilitation (CDCR) mental health patient identified in Dr. Stewart’s

22    declaration as Patient 10. This patient is a 50-plus-year-old male with a long history of severe

23    mental illness in the schizophrenia spectrum, with the most common working diagnoses being

24    schizophrenia and schizoaffective disorder, bipolar type. Patient 10 has a record of 12 stays at

25    DSH facilities since 1996 under California Penal Code sections 1370 and 2684, with 3 admissions

26    specifically to Atascadero State Hospital (ASH) in 1997, 2000, and 2018-2020 under Penal Code
27    section 2684. Patient 10 had proven treatment resistant and was started on clozapine on

28    10/22/2019 while at ASH, and remained on clozapine at the time of discharge back to CDCR in
                                                   3
                                     Meyer Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-3 Filed 12/07/20 Page 4 of 21


 1    January 2020. He was also discharged on divalproex for mood stabilization and continued on

 2    haloperidol decanoate 200 mg IM every 2 weeks despite having inadequate response to this

 3    medication prior to starting clozapine.

 4             9.    The records from CDCR prior to June 2020 were not available to me at the time of

 5    this declaration; however, notes from June 2020 indicate that Patient 10’s condition declined in

 6    mid-May, requiring admission to the crisis stabilization unit on May 14, 2020 for psychosis with

 7    some elements of catatonia. Clozapine is utilized when schizophrenia spectrum patients do not

 8    respond adequately to other medications such as haloperidol.1. The medication records note that

 9    the clozapine dose was increased, medications were added for mood and anxiety (buspirone,

10    mirtazapine) and by June 12, 2020, Patient 10 had improved enough that he could be sent to an

11    unlocked dorm and managed in EOP. He was medication adherent, and the psychiatry notes from

12    June 24 indicate that the patient was at baseline, but there was concern that without an

13    involuntary medication order (IMO) he might be less adherent with oral medication (note dated

14    July 8), so the IMO was renewed on July 23, 2020.

15             10. From June 12, 2020 until his transfer to ASH on October 20, 2020, Patient 10

16    remained psychiatrically stable with limited changes in his psychotropic medications. There was

17    a brief crisis stabilization unit admission from August 4-14, but the record documents that he was

18    frustrated with his cellmate (p. 145) for not showering or cleaning up and for constantly talking

19    about drugs. After his 2 prior requests for a cell change were not acted upon, Patient 10

20    complained of suicidal ideation in order to be removed and transferred eventually to a new cell.
21    The admission note from August 5, 2020 comments that he was calm and cooperative, and that

22    there was no suicidal ideation, or any overt psychotic symptoms (i.e. hallucinations or delusions).

23    A note from August 8, 2020 also documents that he was future oriented and looked forward to his

24    parole in 2024 with the hope of perhaps driving a truck with his father (p. 187). Due to

25    complaints of sedation from mirtazapine, mirtazapine was discontinued in lieu of a nonsedating

26    antidepressant fluoxetine. By August 14, 2020, Patient 10 indicated that he was eager to return to
27
               1
                   Rubio, J. M. and Kane, J. M. (2019). How and when to use clozapine. Acta Psychiatr
28    Scand.
                                                          4
                                        Meyer Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-3 Filed 12/07/20 Page 5 of 21


 1    the dorm and be followed in EOP. Of note, despite occasionally skipping meals in response to

 2    delusions, the patient maintained a normal body mass index (BMI) of 23.1 kg.m2 (noted on

 3    August 5, 2020).

 4           11. Given that the August admission was prompted by a desire to have a new cellmate, it

 5    is not surprising that the antidepressant switch represents the only psychotropic change made

 6    during the 4 months from the June discharge to the dorm and the transfer to ASH on October 20,

 7    2020. The last social work note dated October 13, 2020 comments (p. 386) that the patient’s

 8    mood was “good,” with some delusional content that was not dominant in their conversation.

 9           When considering whether patients are harmed by delays in transfers to DSH, Dr. Stewart

10    opines that that because clozapine is used for treatment resistant patients these individuals must

11    have a level of severity which demands intensive inpatient treatment, but this is not necessarily

12    true. While some patients may be started on clozapine during a period of exacerbation coincident

13    with an inpatient stay, the vast majority of patients are maintained on clozapine as outpatients

14    once they reach a level of minimal/moderate severity.2 A US study of clozapine use among

15    Medicaid beneficiaries from 2002-2005 found that there were 15,524 outpatient clozapine

16    treatment episodes. Clozapine requires hematological monitoring, but the psychiatric records

17    document that this was performed on a routine basis at CDCR, and that the interval was changed

18    from weekly to biweekly (i.e. every 14 days) after 6 months of clozapine treatment as

19    recommended by the manufacturer. In addition to understanding the appropriate complete blood

20    count (CBC) monitoring protocol, the psychiatrists at CDCR also managed the patient’s
21    complaints of constipation from clozapine with docusate and sennosides, and used atropine drops

22    in the mouth for the complaint of drooling that can occur with clozapine, clearly showing a level

23    of sophistication in managing these problems. Patient 10 also has no record of aggression or self-

24    injurious behavior, nor any episodes of polydipsia since being started on clozapine, and the last

25    record of any symptom that might be construed as catatonia was during the May 2020 admission.

26    Although there are some psychiatric symptoms present (e.g. delusions) that occasionally
27
             2
              Stroup, T. S., Gerhard, T., Crystal, S., et al. (2014). Geographic and clinical variation in
28    clozapine use in the United States. Psychiatr Serv, 65, 186-192.
                                                        5
                                      Meyer Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-3 Filed 12/07/20 Page 6 of 21


 1    influence Patient 10’s behavior (e.g. skipping a meal), he was maintained successfully in the

 2    dorms from June-October 2020 with the exception of one 10-day crisis bed admission prompted

 3    by his desire to change cellmates. During the entire period from June-October 2020 there were

 4    virtually no psychotropic medication changes made, and this patient maintained a normal weight

 5    as evidenced by a normal BMI of 23.1 kg/m2 noted on August 5.

 6           12. Although this patient has several medical issues, these are quite stable with no

 7    changes required in the nonpsychiatric medical regimen in 2020. A note from July 14, 2020

 8    indicates that Patient 10 is neat and has good hygiene, and a primary care medical note from July

 9    21 (p. 43) states that that he has no acute medical issues, that his constipation from clozapine had

10    resolved, and that he does pushups for exercise. Importantly, this note also states that he has no

11    complaints of palpitations, dizziness, or syncope. The latter is relevant as Patient 10 had

12    previously been diagnosed with atrial fibrillation. He has not required medications for heart rate

13    control, and was on a stable dose of an anticoagulant (apixaban 5 mg qD) that had not changed

14    since at least 2018 and which itself required no monitoring (as opposed to warfarin that requires

15    frequent and intensive monitoring). Apixaban was the only nonpsychiatric medication used by

16    Patient 10 aside from those mentioned above to control constipation and sialorrhea. Other lab

17    results from July 28 showed normal renal function, no evidence of diabetes, and a normal CBC

18    and chemistry panel with the exception of a slightly low serum sodium of 131.

19           13. While it is true that Patient 10 had been diagnosed with hepatitis C virus (HCV)

20    genotype 1A and developed some degree of cirrhosis as noted by right upper quadrant ultrasound
21    (RUQ US), there are several important facts that were omitted in Dr. Stewart’s declaration

22    informing this patient’s condition:

23           a. This patient was treated for HCV with Epclusa for 12 weeks in 2017, and he had a

24    complete response with no detectable HCV RNA when checked by PCR as recently as January

25    22, 2020 (p. 44, p. 140, and p. 305). HCV is thus no longer an active issue.

26           b. While cirrhosis has been documented, the latest RUQ US dated September 10, 2020
27    notes no progression from earlier scans obtained at 6 month intervals. Moreover, the medical

28    note from July 21, 2020 states that there is no evidence of ascites, and that there is no history of
                                                        6
                                      Meyer Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-3 Filed 12/07/20 Page 7 of 21


 1    hepatic decompensation. The subsequent AST, ALT, serum albumin and total bilirubin drawn

 2    one week later (July 28, 2020) were all normal. From those lab results, and the fact that this

 3    patient does not have ascites nor require medication for hepatic encephalopathy, one can classify

 4    Patient 10 as having the lowest severity stage of chronic hepatic disease (Child-Pugh A). Patients

 5    who are Child-Pugh A do not require dosing adjustments to their medications as their hepatic

 6    ability to metabolize drugs is normal.3 This patient thus requires no active interventions for his

 7    liver disease, and only receives an RUQ US and HCV PCR at 6 month intervals as part of routine

 8    surveillance. There is so little active concern over this patient’s liver status that he is prescribed

 9    divalproex, a medication that at times can induce liver function test abnormalities, but which he

10    tolerates as documented by the normal ALT and AST on July 28, 2020.

11           14.     Based on my detailed reviews of this patient’s records, his nonpsychiatric medical

12    issues are stable, not complex, and require limited oversight as documented by the laboratory

13    reports and the detailed examination from July 21, 2020.

14           15.     Based on a detailed review of the psychiatric and nonpsychiatric medical notes

15    from CDCR from 06/12/2020 to 10/17/2020, Patient 10 has not suffered harm due to any

16    potential delays in transfer to DSH and has received appropriate care.

17           I declare under penalty of perjury under the laws of the United States of America that the

18    foregoing is true and correct.

19          Executed in San Diego, California on December 7, 2020.

20
21
                                                         /s/ Jonathan M. Meyer
                                                         Jonathan M. Meyer, M.D.
22                                                       (original signature retained by attorney)

23

24

25

26           3
              Cholongitas, E., Papatheodoridis, G. V., Vangeli, M., et al. (2005). Systematic review:
      The model for end-stage liver disease--should it replace Child-Pugh's classification for assessing
27    prognosis in cirrhosis? Aliment Pharmacol Ther, 22, 1079-1089; Verbeeck, R. K. (2008).
      Pharmacokinetics and dosage adjustment in patients with hepatic dysfunction. Eur J Clin
28    Pharmacol, 64, 1147-1161.
                                                       7
                                       Meyer Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
Case 2:90-cv-00520-KJM-DB Document 6976-3 Filed 12/07/20 Page 8 of 21




                      Exhibit A
                 Case 2:90-cv-00520-KJM-DB Document 6976-3 Filed 12/07/20 Page 9 of 21
                                                     UCSD ACADEMIC BIOGRAPHY
Section I
Personal Data
Name: Last, First, Middle       Meyer, Jonathan, Michael
Department     Psychiatry                                                 Title(s)    Clinical Professor (Vol)

Home Address
Street       XXXX                                                                       Phone:
City, State, Zip
Business Address
Street     4653 Carmel Mountain Road - Suite 308-121                                    Phone:     858-964-0777
City, State, Zip    San Diego, CA 92130                                                      Mail Code

Date of Birth:    XX/XX/1962
Are you a citizen or permanent resident of the U.S.?       Yes    XX       No
If no, what is your current Visa status?
Date this status began:                                   Date this status expires:

Person to be contacted in case of emergency:
Name         XXXX
Street                                                                                  Phone:
City, State, Zip
Family Members employed by the University:
Name       None                                        Relationship                              Department

Previous Applicable Employment
Months and years of            Institution, firm or                                                                    Approximate annual
                                                               Location                 Rank, title, or position
    employment            organization of employment                                                                         salary
7/97 – 8/98               Univ. of Southern California    Los Angeles, CA        Assistant Professor of Psychiatry    Does not wish to state
                                                                                 Staff Psychiatrist, and Adj. Asst.
8/98 – 6/01               Oregon State Hospital           Salem, Oregon          Prof. of Psychiatry, Oregon Health   Does not wish to state
                                                                                 and Sciences University
7/01 – 8/02               UCSD Dept. of Psychiatry        La Jolla, CA           Asst. Clinical Professor             Non-sal.
7/01 – 8/02               UCSD Dept. of Psychiatry        La Jolla, CA           MSP/Assoc. Physician                 Does not wish to state
9/02 - 6/06               UCSD Dept. of Psychiatry        La Jolla, CA           Asst. Adj. Professor                 Does not wish to state
7/06 – 12/09              UCSD Dept. of Psychiatry        La Jolla, CA           Asst. Professor in Residence         Does not wish to state
7/01 – 02/15              VA San Diego                    La Jolla, CA           Staff Psychiatrist (part-time)       Does not wish to state
                          California Dept. of State
12/09 – present                                           Patton, CA             Psychopharmacology Consultant        Does not wish to state
                          Hospitals
Education
School, college, university,
                                        Dates of                                              Major subject or     Degrees or       Date
   or hospital (internship,                                           Location
                                       attendance                                                   field          certificates   received
  residency, or fellowship)
Stanford University                    9/80 – 6/84               Stanford, CA                     Biology             B.S.          6/7/84
Harvard Medical School                 9/84 – 6/88               Boston, MA                       Medicine            M.D.          6/9/88
                                                          Los Angeles County – USC
PGY I – II                             6/88 – 6/90                                            General Surgery         N/A            N/A
                                                                Medical Center
                                                          Cedars Sinai Medical Center
PGY II                                10/92 – 9/93                                               Psychiatry           N/A            N/A
                                                                  – L.A., CA
                                                          Los Angeles County – USC
PGY III – IV                         10/93 – 12/95                                               Psychiatry           Yes           12/95
                                                                Medical Center
                                                          Los Angeles County – USC            Psychopharm
PGY V                                  1/96 – 6/96                                                                    N/A            N/A
                                                                Medical Center               Research Fellow
                                                          Los Angeles County – USC            C/L Psychiatry
PGY VI                                 7/96 – 6/97                                                                    N/A            N/A
                                                                Medical Center                    Fellow

Please indicate areas of sub-specialization or board certification, if any.
Board Certified, American Board of Psychiatry and Neurology #44770 - January 1998, Latest Recertification - February 2018
              Case 2:90-cv-00520-KJM-DB Document 6976-3 Filed 12/07/20 Page      10 of 21
                                                                       Current Review Eff:



Section II
Professional Data
Provide a list of your activities, with dates of award or service, in each of the following eight categories.
(a) University Service (Include service at the departmental, college, Academic Senate, campus-wide, and system-wide
    levels.)
       Departmental Committee – Psychiatry Residency Selection Committee, 2003 – 2009
       Supervisor, UCSD Dept. of Psychiatry PGYIV Senior Independent Study Projects, 2003 – 2009
       Hospital Committee – VA Pharmacy and Therapeutics Committee, 2003 – 2009
       IRB Committee A, UCSD Human Research Protections Program (HRPP) – January 2006 – December 2009
       Roundtable Presider, Annual UCSD Undergraduate Research Conference – May, 2007
       Co-director VA VISN 22 Mental Illness Research Education and Clinical Centers (MIRECC) research fellowship –
       September 2007 – December 2009
       Associate UCSD Psychiatry Residency Training Director – September 2007 – December 2009
       Weekly psychopharmacology instruction for UCSD psychiatry residents and staff (4 hours/month). Biweekly
       psychopharmacology instruction for Balboa Naval Medical Center psychiatry residents, and monthly case
       consultation with early psychosis group - July 2015 - present:
(b) Memberships (Include scholarly societies, professional boards, civic organizations, etc.)
       American Psychiatric Association, 1993– present
       American Medical Association, 1998 – present
       San Diego Psychiatric Society, 2001 – present
       Society of Biological Psychiatry, 2005 – present
(c) Honors and Awards (Include the dates they were received.)
       UCSD Dept. of Psychiatry Residency Teaching Award 2004-2005
       UCSD Dept. of Psychiatry Award for Excellence in Research Mentorship 2007-2008
       American Psychiatric Association Fellow, 2009; Distinguished Fellow 2010 - present
(d) Contracts and Grants Please provide the following information for current contracts and grants:
                                                                       Amount of total award           Time period of
                 Title                       Granting agency                                                                 Role
                                                                          (include indirect costs)     contract/grant
Visceral Adiposity and Insulin                                                                                              Principal
                                                                                                      11/01/2006 –
Resistance in Patients with                     Pfizer, Inc.                  $122,512                                    Investigator
                                                                                                       10/31/2008
Schizophrenia                                                                                                           (5% - no salary)
                                                                                                                            Principal
The Metabolic Syndrome in                         NIMH                                                10/01/2005 –
                                                                              $838,620                                    Investigator
Patients with Schizophrenia                    K23MH074540                                             09/30/2010
                                                                                                                             (75%)

Acute Impact of Antipsychotics                                                                                              Principal
                                                  NIMH                                                04/01/2008 –
on Insulin Sensitivity: A Novel                                               $311,850                                    Investigator
                                               R21MH082805                                             12/31/2010
Human Model                                                                                                             (5% - no salary)

Acute Impact of IM Aripiprazole
                                                                                                                            Principal
and Olanzapine on Insulin                                                                              03/01/2009 -
                                                   BMS                        $166,160                                    Investigator
Resistance in High Risk                                                                                 02/28/2010
                                                                                                                        (5% - no salary)
Prediabetics

A Pilot Study of Varenicline for                                                                                            Principal
                                            UCSD Academic                                              07/01/2008 -
Smoking Cessation in                                                           $10,000                                    Investigator
                                               Senate                                                   06/30/2009
Schizophrenia                                                                                                           (5% - no salary)

Neurocognitive Effects of                      VA VISN 22                                                                   Principal
                                                                                                       04/01/2009 -
Inflammation Reduction in                       MIRECC                         $11,135                                    Investigator
                                                                                                        03/31/2010
Schizophrenia                                  PALA/Pilot                                                               (5% - no salary)
             Case 2:90-cv-00520-KJM-DB Document 6976-3 Filed 12/07/20 Page      11 of 21
                                                                      Current Review Eff:



(e) External Professional Activities (Examples include, but are not limited to, presentation of papers and lectures, technical
service to organizations and agencies, acting as a reviewer of journal or book manuscripts or contract and grant proposals, or
professional committee service.)

   1.     Consultant to Prof. Dilip Jeste (RO1 MH071536 Metabolic Effects of Newer Antipsychotics in Older
      Patients), 2004 – 2008.
   2.     Core member of NIMH-Funded CATIE Schizophrenia Trial Metabolic Working Group, 2004 – 2009
   3.        Contributing Writer (Multiple Sections) of American Psychiatric Association Position Paper:
             Antipsychotic Drugs and Adverse Metabolic Risk, 2005 – 2007
   4.        Ad Hoc Reviewer for the following professional journals. 2001 – present
    1.    Acta Psychiatrica Scandinavica                         28. Israel Journal of Psychiatry
    2.    American Journal of Cardiology                         29. Journal of Affective Disorders
    3.    American Journal of Clinical Nutrition                 30. Journal of Brain Disease
    4.    American Journal of Geriatric Psychiatry               31. Journal of Child and Adolescent
    5.    American Journal of Managed Care                       Psychopharmacology
    6.    American Journal of Psychiatry                         32. Journal of Clinical Psychiatry
    7.    Annals of Clinical Psychiatry                          33. Journal of Clinical Psychopharmacology
    8.    Annals of General Psychiatry                           34. Journal of Outcomes Research
    9.    Archives of General Psychiatry                         35. Journal of Pharmacy and Pharmacology
    10.   Archives of Medical Research                           36. Journal of Psychiatric Research
    11.   Biological Psychiatry                                  37. Journal of Psychosomatic Research
    12.   Bipolar Disorders                                      38. Journal of Psychopharmacology
    13.   Child and Adolescent Psychiatry and Mental Health      39. Molecular Psychiatry
    14.   Clinical Chemistry and Laboratory Medicine             40. Neuropsychiatric Disease and Treatment
    15.   Clinical Drug Investigation                            41. Neuropsychopharmacology
    16.   Clinical Schizophrenia & Related Psychoses             42. Obesity Research
    17.   CNS Drugs                                              43. Pharmacopsychiatry
    18.   CNS Spectrums                                          44. Progress in Neuro-Psychopharmacology and
    19.   Diabetes Care                                          Biological Psychiatry
    20.   Drug Safety                                            45. Psychiatric Services
    21.   European Journal of Psychiatry                         46. Psychiatry Research
    22.   European Psychiatry                                    47. Psychoneuroendocrinology
    23.   General Hospital Psychiatry                            48. Psychopharmacology
    24.   International Clinical Psychopharmacology              49. Schizophrenia Bulletin
    25.   International Journal of Neuropsychopharmacology       50. Schizophrenia Research
    26.   International Journal of Psychiatry in Medicine        51. Social Psychiatry & Psychiatric Epidemiology
    27.   International Medical Case Reports Journal             52. Southern Medical Journal
   5.      Member, Editorial Board Current Psychiatry, 2007-present; Deputy Editor 2015 - present.
   6.    Ad Hoc Grant Consultant/Reviewer: UK Medical Research Council (2006), Thrasher Foundation (2007);
   Raine Medical Research Foundation (Australia) (2007); Food and Health Bureau, Hong Kong SAR Government
   (2009)
   7.      Invited Lectures: 2005-2017
   i.     American Psychiatric Association Annual Meeting, Diabetes in Patients with Schizophrenia: French &
   US Experience: “Diabetes Prevalence in Patients with Schizophrenia” Atlanta, GA, May 24, 2005.
   ii.    Canadian Psychiatric Association Annual Meeting, “Impact of Antipsychotics on Serum Glucose and
   Lipids” Vancouver, BC, November 4, 2005.
   iii. Oregon Health and Sciences University Department of Psychiatry Annual Rondeau Memorial Lecture.
   “Improving Health Outcomes in Patients with Schizophrenia” Portland, OR, November 14, 2005.
   iv. County of San Diego-Health and Human Services Agency Training and Development. “Medical
   Monitoring of Atypical Antipsychotics and Mood Stabilizers.” March 23, 2006.
   v.     UCSD School of Medicine, Department of Psychiatry: Advances in Psychopharmacology Throughout
   the Life Span: “Are All Antipsychotics Equal: Lessons from CATIE.” San Diego, CA, April, 6, 2006.
   vi. Loma Linda University Medical School Department of Psychiatry Grand Rounds. “The Metabolic
   Syndrome and Schizophrenia: Disease and Drug Issues.” Loma Linda, CA December 15, 2006.
   vii. U. of Wisconsin, Depts. of Psychiatry & Public Health: Psychiatry Update. “An Update on the Metabolic
   Effects of Antipsychotics: Lessons from CATIE and Other Interesting Data.” Madison, WI March 3, 2007.
    viii. UCSD School of Medicine, Dept. of Psychiatry: Geropsychiatry Update. “Psychopharmacologic
        Case 2:90-cv-00520-KJM-DB Document 6976-3 Filed 12/07/20 Page      12 of 21
                                                                 Current Review Eff:



Treatment of Psychosis in Older Patients” and “Antipsychotics: Safety Issues in the Elderly” San Diego, CA, March
9, 2007.
ix. UCSD School of Medicine, Dept. of Psychiatry: Advances in Psychopharmacology Throughout the
Life Span. “Are All Antipsychotics Equal: Further Analyses of CATIE & Another Important Study.” San Diego, CA,
April, 13, 2007.
x. NAMI Annual Meeting: “Schizophrenia Update: Treatment Options and Side Effects.” San Diego, CA, June
23, 2007.
xi. City and County of San Francisco Department of Public Health, Population Health And Prevention:
Community Behavioral Health Services. “Metabolic Syndrome and Serious Mental Illness: A Practical Update.”
Fort Mason Conference Center, San Francisco, September 11, 2007.
xii. Naval Medical Center, San Diego, California - Department of Psychiatry Grand Rounds. “Clinical
Psychopharmacology: Kinetics & Drug-Drug Interactions. San Diego, CA March 28, 2008.
xiii. UCSD School of Medicine, Department of Psychiatry: Advances in Psychopharmacology Throughout
the Life Span. “Safety Issues in Psychotropics - Things You Mostly Didn’t Know.” San Diego, CA, April 24, 2008.
xiv. Centre for Addiction and Mental Health: Schizophrenia Update 2008. “New Treatment Options for
Schizophrenia: Managing Metabolic Effects of Antipsychotic Therapy.” Toronto, Canada October 3, 2008
xv. Naval Medical Center, San Diego, California - Department of Psychiatry Grand Rounds. “Clinical
Psychopharmacology Update: Antidepressant Augmentation in Major Depression.” San Diego, CA April 9, 2009.
xvi. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Understanding the
concept of fast dissociation from dopamine receptors for atypical antipsychotics.” July 7, 2010.
xvii. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. ‘P-Glycoprotein and drug
transport.’ August 25, 2010.
xviii. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. ‘Aripiprazole review.’
January 26, 2011.
xix. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Lurasidone review.’ March
2, 2011.
xx. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Risperidone and
Paliperidone Review.’ April 27, 2011.
xxi. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Haloperidol and
fluphenazine decanoate review.’ May 4, 2011.
xxii. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Consta, Sustenna and
Relprevv review.’ May 25, 2011.
xxiii. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Glutamate and
schizophrenia.’ June 1, 2011.
xxiv. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Antipsychotic drug-drug
interactions.” August 31, 2011.
xxv. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Psychiatry Maintenance
of Certification.’ September 7 and 14, 2011.
xxvi. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “MAO inhibitors.’ May 16,
2012.
xxvii. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “The use of
antidepressants in patients with schizophrenia.’ July 18, 2012.
xxviii. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “The use of
benzodiazepines in patients with schizophrenia.’ August 29, 2012.
xxix. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Neuroleptic malignant
syndrome.’ October 17, 2012.
xxx. NEI Congress. Topics: "Lithium"; "Depot Antipsychotics" San Diego, CA November 10, 2012
xxxi. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Managing CBC changes
and early side effects from clozapine.” February 13, 2013.
xxxii. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Anticholinergics.” April
17, 2013.
xxxiii. San Diego Psychiatric Society CME conference DSM-5: What You Need To Know. "Psychosis
Diagnoses in DSM-5 - Debates and Change." La Jolla, CA June 8, 2013
xxxiv. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Schizophrenia rating
scales for the busy clinician.” June 12, 2013.
xxxv. UCSD Department of Psychiatry Grand Rounds. ‘Psychosis Diagnoses in DSM-5 - Debates and
Change.’ San Diego, CA August 1, 2013
xxxvi. CMEOlogy "Mastering Clinical Challenges in Schizophrenia". Anaheim, CA, March 15, 2014
xxxvii. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Understanding D2
        Case 2:90-cv-00520-KJM-DB Document 6976-3 Filed 12/07/20 Page      13 of 21
                                                                 Current Review Eff:



blockade and antipsychotic plasma levels.” May 29, 2014
xxxviii. CME Outfitters. "Treatment of Schizophrenia: Current Strategies and Future Paradigm Shifts." Los
Angeles, CA, May 31, 2014
xxxix. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Clozapine and the
treatment of violent psychotic patients.” July 31, 2014.
xl. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Lithium primer - I.” August
28, 2014.
xli. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Lithium primer - II.”
September 11, 2014.
xlii. Psychiatric Congress. "Optimizing Outcomes in Patients with Schizophrenia." Orlando, FL, September 21,
2014
xliii. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “SSRI antidepressants.”
October 16, 2014.
xliv. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Tricyclic antidepressants.”
October 30, 2014.
xlv. Prime Education, CME Course. "Advances in Psychotic and Mood Disorders." Los Angeles, CA, November
15, 2014
xlvi. 23rd Congress of the European Psychiatric Association. "The Newly Diagnosed Patient With
Schizophrenia." Vienna, Austria, March 30, 2015
xlvii. American Academy of Clinical Psychiatrists Annual Meeting. "Defining Moments: Early Schizophrenia
and Schizoaffective Disorder." Chicago, IL, April 17, 2015.
xlviii. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Benign Ethnic
Neutropenia.” May 21, 2015.
xlix. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Hepatic Disease and
Medication Dosing.” May 28, 2015.
l. NEI Congress, Topics: "Kinetics of depot antipsychotics."; "Cognition in schizophrenia." Orlando, FL November
8-11, 2015
li. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Clozapine REMS Update
and Review of Benign Ethnic Neutropenia.” January 20, 2016.
lii. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Updated Evidence for
Rational Use of Long-Acting Injectable Antipsychotics.” February 10, 2016.
liii. NEI Synapse Conference, March 5, 2016 Jersey City, NJ. Topic: The treatment of psychosis in patients with
Parkinson's Disease-a neuropharmacology update.
liv. Naval Medical Center, San Diego, California - Department of Psychiatry Grand Rounds. “Lessons from
RAISE-ETP and Other First Episode Studies". March 18, 2016
lv. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Haloperidol Essentials.”
June 22, 2016.
lvi. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Beyond P450 - PGP
Transport and CNS Drug Response.” August 17, 2016.
lvii. NEI Congress, Topics: "Tardive dyskinesia"; "P-glycoprotein transporters and psychotropics."
lviii. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Tardive Dyskinesia.”
November 16, 2016. November 3-6, 2016, Colorado Springs, CO.
lix. California Dept. of Corrections and Rehabilitation Grand Rounds. "D2 Blockade and Antipsychotic Plasma
Levels. " November 17, 2016
lx. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Antipsychotics and
Congenital Malformations." January 11, 2017.
lxi. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Managing Lithium's Renal
Effects." May 3, 2017.
lxii. American Psychiatric Association Annual Meeting. "Managing the Nonhematological Adverse Effects of
Clozapine." San Diego, CA, May 21, 2017.
lxiii. American Psychiatric Association Annual Meeting. " The Pharmacological Management of Persistent
Violence in Psychiatric Inpatients." San Diego, CA, May 21, 2017.
lxiv. American Psychiatric Association Annual Meeting. "The Modern Use of Plasma Antipsychotic Levels."
San Diego, CA, May 23, 2017.
lxv. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Loading Haloperidol
Decanoate." May 31, 2017.
lxvi. World Federation of Societies of Biological Psychiatry Annual Meeting. "Update on assessing and
managing lithium's renal effects." Copenhagen, Denmark, June 21, 2017.
lxvii. Brazilian Psychiatric Congress. "Use of Plasma Antipsychotic Levels in Patients With Schizophrenia." São
        Case 2:90-cv-00520-KJM-DB Document 6976-3 Filed 12/07/20 Page      14 of 21
                                                                 Current Review Eff:



Paulo, Brazil, August 12, 2017
lxviii. University of Cincinnati Psychopharmacology Update. "At Last: Effective Treatments for Tardive
Dyskinesia." Cincinnati, OH, October 28, 2017
lxviii. NEI Congress Topics: "Applying Antipsychotic Pharmacokinetics to Best Dosing Practices - Depot
Medications"; "Psychosis - Challenging Issues in Parkinson's Disease and other Neurodegenerative Disorders".
Colorado Springs, CO. November 9-11, 2017.
lxix. AACP/GME Conference. "Innovations in the Management of Tardive Dyskinesia." Las Vegas, NV,
December 11, 2017
lxx. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Managing the
Nonhematological Adverse Effects of Clozapine." March 28, 2018.
lxxi. American Psychiatric Association Annual Meeting. "TD or Not TD: Movement Disorders Every
Psychiatrist Should Know." New York City, CA, May 5, 2018.
lxxii. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Clozapine update:
REMS and Benign Ethnic Neutropenia." May 16, 2018.
lxxiii. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “NMS and Benign CK-
emia. June 27, 2018.
lxxiv. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “How to Initiate
Clozapine and Use Plasma Levels." July 18, 2018.
lxxv. UCSD Department of Psychiatry Resident Rounds. "Use of Plasma Antipsychotic Levels." San Diego, CA
October 18, 2018
lxxvi. NEI Congress, Topics: "Optimizing Functional Outcomes In Schizophrenia: Managing Negative Symptoms,
Cognitive Impairment, and Adverse Effects"; "Keeping Up With Clinical Advances: Schizophrenia." Orlando, FL
November 8-11, 2018.
lxxvii. AACP/GME Conference. "Diagnostic Dilemmas in Psychiatric Patients with Dyskinesia." Las Vegas, NV,
December 2, 2018
lxxviii. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Fluphenazine and
fluphenazine decanoate." January 16, 2019.
lxxix. San Diego Psychiatric Society CME conference. "Is It Safe? Using Psychotropics in Patients With
Hepatic Issues." San Diego, CA, January 26, 2019.
lxxx. UCSD School of Medicine- Essentials of Advanced Practice Psychiatric Nursing. "Antipsychotics and
Major Congenital Malformations." San Diego, CA, February 9, 2019.
                                      th
lxxxi. Nevada Psychiatric Assn. 24 Psychopharmacology Update. Topics "Antipsychotics & Major Congenital
Malformations"; "At last-Effective Treatments for Tardive Dyskinesia." Las Vegas, NV, February 14, 2019.
lxxxii. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Dosing Lithium and
Managing Lithium's Renal Adverse Effects Patton State Hospital Psychopharmacology Lectures." March 20, 2019.
lxxxiii. VA Sepulveda Grand Rounds, Sepulveda, CA. "Rapid Acting Antidepressants: Emerging Treatments
for Major Depressive Disorder." May 30, 2019.
lxxxiv. Department of State Hospitals - 2019 Public Forensic Mental Health Forum. "Unique Aspects of
Psychopharmacology for the Diversion Population." June 13, 2019, Sacramento, CA. Sponsor: University of
California, Davis School of Medicine.
lxxxv. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Evidence Based Use Of
Benzodiazepines In Schizophrenia Patients." June 19, 2019.
lxxxvi. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Clozapine Drug
Interactions." July 24, 2019.
lxxxvi. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Delays in Starting
Clozapine Decrease Chances of Clozapine Response." October 16, 2019.
lxxxvii. GME Psychiatry. "Managing TD in the Real World: How Far Have We Come?" October 26, 2019.
Grapevine, TX.
lxxxviii. NEI Congress, Topics: "If You Treat Schizophrenia You Must Prescribe Clozapine-Here's Why and
How;" "Is it Safe? Using Psychotropics in Patients With Hepatic Issues;" "Psychosis and Dementia in Parkinson's
Disease and Other α-Synucleinopathies." Colorado Springs, CO November 8-9, 2019.
lxxxix. GME Psychiatry. "Managing TD in the Real World: How Far Have We Come?" November 16, 2019.
Grapevine, TX.
xc. AACP/GME Conference. "Diagnosing TD in Clinical Practice." Las Vegas, NV, December 8, 2019.
xci. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “How to Initiate Clozapine
and Use Plasma Levels." February 5, 2020.
xcii. Patton State Hospital, Patton, CA - Department of Psychiatry Grand Rounds. “Managing Clozapine
Related Seizures." February 12, 2020.
             Case 2:90-cv-00520-KJM-DB Document 6976-3 Filed 12/07/20 Page      15 of 21
                                                                      Current Review Eff:



(f) Most Significant Contributions to Promoting Diversity (Examples include, but are not limited to, developing strategies
for the educational or professional advancement of students in underrepresented groups, contributions that promote equitable
access and diversity in education, and in activities such as recruitment, retention, and mentoring.)


(g) Other Activities (List those that do not fit into categories a – f above, including community service).
      Community service - Weekly psychopharmacology instruction for UCSD psychiatry residents and staff (4
      hours/month). Biweekly psychopharmacology instruction for Balboa Naval Medical Center psychiatry residents,
      and monthly case consultation with early psychosis group.
      Community service – Lectures to community psychiatrists on navigating the ABPN Maintenance of Certification
      Process (2013, 2015)
(h) Student Instructional Activities
    Course load information is reported separately in faculty review files. Please list here all students mentored outside of the
    structured classroom setting. Please list by category (e.g., undergraduate research students, masters or doctoral candidates,
    postdoctoral or medical fellows, interns, residents) and indicate your role
UCSD Dept. of Psychiatry - See Voluntary Credit Worksheet
UCSD Skaggs School of Pharmacy and Pharmaceutical Sciences – Core lecturer on the treatment of psychosis and
mania (90 minutes): 2012, 2013, 2014, and 2015
UC Irvine Dept. of Psychiatry – Voluntary Asst. Clinical Professor, core faculty on forensic psychiatry fellowship,
06/01/2014 – 06/30/2017.
            Case 2:90-cv-00520-KJM-DB Document 6976-3 Filed 12/07/20 Page      16 of 21
                                                                     Current Review Eff:



Section III - Bibliography
                                                   BIBLIOGRAPHY
A. Primary Published or Creative Work
1. Kimura M. Meyer JM. Simpson GM. Anticholinergic prophylaxis revisited. Psych Annals. 1996;26(9): 602-3. Review
2. Meyer JM. Simpson GM. The treatment of psychosis in Parkinson’s Disease. In Nelson JC (ed). Geriatric
Psychopharmacology. New York: Marcel Dekker, 1997; pp. 327-45. Book Chapter
3. Meyer JM. Simpson GM. Psychopharmacology from chlorpromazine to olanzapine: a brief history of antipsychotics.
Psychiatric Services. 1997; 48(9): 1137-40. Review
4. Meyer JM. Marsh J. Simpson GM. A case report of differential sensitivities to risperidone and olanzapine in an HIV
patient. Biological Psychiatry, 1998; 44(8): 791-3. Case Report
5. Meyer JM. Simpson GM. Pharmacotherapy. In Hersen M, Bellack A (eds). Handbook of Comparative
Interventions for Adult Disorders, Second Edition. New York: John Wiley & Sons; 1999, p. 62-86. Book Chapter
6. Meyer JM. Simpson GM. Anticholinergics and amantadine. In Kaplan HI, Sadock BJ (eds). Comprehensive
Textbook of Psychiatry, Seventh Edition. Baltimore: Williams and Wilkins; 1999, p. 2276-81. Book Chapter
7. Meyer JM. Novel antipsychotics and severe hyperlipidemia. J Clin Psychopharm, 2001; 21(4): 369-74. Research
Article
8. Meyer JM. Individual alterations in clozapine levels after smoking cessation: results and a predictive model. J Clin
Psychopharm, 2001; 21(6): 569-74. Research Article
9. Jin H. Meyer JM. Jeste DV. The phenomenology of new-onset diabetes mellitus and diabetic ketoacidosis
associated with atypical antipsychotics: an analysis of 45 published cases. Annals of Clinical Psychiatry, 2002; 14(1): 59
– 64. Research Article
10. Meyer JM. Effects of atypical antipsychotics on weight and serum lipids. J Clin Psychiatry 2001; 62(suppl 27): 27-34.
Review
11. Meyer JM. Prevalence of hepatitis A, hepatitis B and HIV among hepatitis C seropositive state hospital patients.
Journal of Clinical Psychiatry, 2003:64(5): 540-45. Research Article
12. Meyer JM, Nasrallah HA (eds). Medical Illness and Schizophrenia. American Psychiatric Press, Inc., Washington
DC. 2003, 242 pp. Edited Book
13. Meyer JM, Nasrallah HA. Issues Surrounding Medical Care for Individuals with Schizophrenia: The Challenge of
Dual Neglect by the Patients and the System, in Medical Illness and Schizophrenia, Meyer JM, Nasrallah HA (eds).
American Psychiatric Press, Inc., Washington DC, 2003, pp. 1-12. Book Chapter
14. Wirshing DA, Meyer JM. Obesity and Schizophrenia in Medical Illness and Schizophrenia, Meyer JM, Nasrallah
HA (eds). American Psychiatric Press, Inc., Washington DC, 2003, pp. 35-52. Book Chapter
15. Meyer JM. Cardiovascular Illness and Hyperlipidemia in Patients with Schizophrenia, in Medical Illness and
Schizophrenia, Meyer JM, Nasrallah HA (eds). American Psychiatric Press, Inc., Washington DC, 2003, pp. 53-80.
Book Chapter
16. Netski A, Welsh C, Meyer JM. Substance Use Disorders in Schizophrenia, in Medical Illness and Schizophrenia,
Meyer JM, Nasrallah HA (eds). American Psychiatric Press, Inc., Washington DC, 2003, pp. 163-184. Book Chapter
17. Maser JD, Meyer, JM. Defining a Case for Psychiatric Epidemiology: Threshold, Non-Criterion Symptoms, and
Category versus Spectrum. In Maj, M., Akiskal H.S., Lopez-Ibor J.J. and Okasha A. (Eds), Phobias., Volume 7 of the
World Psychiatric Association series Evidence and Experience in Psychiatry. Chichester, England: Wiley. Book Chapter
18. Meyer JM. Awareness of obesity and weight issues among chronically mentally ill inpatients: a pilot study. Annals of
Clinical Psychiatry, 2002; 14(1): 39 – 45. Research Article
19. Meyer JM. Metabolic Outcomes After One Year: A Retrospective Comparison of Weight, Lipid and Glucose
Changes Between Risperidone- and Olanzapine-Treated Inpatients. J Clin Psychiatry, 2002; 63:425-33 Research Article
20. Loh C, Leckband SG, Meyer JM, Turner E. Risperidone-induced retrograde ejaculation: case report and review of
the literature. Intl Clinical Psychopharmacol 2004; 19:111-12. Case Report
21. Meyer JM, Leckband SG, Loh C, Moutier CY. Quetiapine-induced diabetes with metabolic acidosis: a case
report. Intl Clinical Psychopharmacol 2004; 19:169-71. Case Report
22. Meyer JM, Koro CE. Meyer JM, Koro CE. The effects of antipsychotic therapy on serum lipids: a comprehensive
             Case 2:90-cv-00520-KJM-DB Document 6976-3 Filed 12/07/20 Page      17 of 21
                                                                      Current Review Eff:



review. Schizophrenia Research 2004; 70(1):1-17. Review
23. Atkinson JH, Meyer JM, Slater MA. Principles of psychopharmacology in pain treatment. In Dworkin R.H., and
Breitbart, W.S. (eds) Psychological Aspects of Pain: A Handbook for Healthcare Providers. Progress in Pain
Research and Management vol. 27. International Assoc. for the Study of Pain Press, Seattle, Wash., 2004, pp. 231-
60. Book Chapter
24. Jin H, Meyer JM, Jeste DV. Atypical antipsychotics and glucose dysregulation: a systematic review. Schizophrenia
Research 2004; 71(2-3):195-212. Review
25. Meyer JM. Treating the mind and body in schizophrenia: risks and prevention. CNS Spectrums 2004; 9(10 Suppl
11):25-33. Review
26. Kimmel RJ, Irwin SA, Meyer JM. Valproic acid-associated hyperammonemic encephalopathy: a case report from the
psychiatric setting. Intl Clinical Psychopharmacol 2005; 20(1):57-8. Case Report
27. Meyer JM, Dollarhide A, Tuan I-L. Lithium toxicity after switch from fosinopril to lisinopril: a case report. Intl Clinical
Psychopharmacol 2005; 20(2):115-18 Case Report
28. Koro CE, Meyer JM. Atypical antipsychotic therapy and hyperlipidemia: a review. Essential Psychopharmacology
2005; 6(3): 148-57. Review
29. Loh C, Meyer JM, Leckband S. A comprehensive review of behavioral interventions for weight management in
schizophrenia. Annals of Clinical Psychiatry 2006; 18(1):23-31. Review
30. Meyer JM, Lehman D. Bone mineral density in male schizophrenia patients. Annals of Clinical Psychiatry 2006;
18(1):43-48. Review
31. Meyer JM, Nasrallah HA, McEvoy JP, Goff DC, Davis SM, Chakos M, Patel JK, Stroup TS, Lieberman JA. The
CATIE Schizophrenia Trial: clinical comparison of subgroups with and without the metabolic syndrome. Schizophrenia
Research 2005; 80(1):9-18 Research Article
32. McEvoy JP, Meyer JM, Goff DC, Nasrallah HA, Sullivan L, Meltzer HY, Stroup TS, Lieberman JA. Prevalence of the
Metabolic Syndrome in patients with schizophrenia: baseline results from CATIE and comparison with national estimates
from NHANES III. Schizophrenia Research 2005; 80(1):19-32. Research Article
33. Goff DC, Sullivan L, McEvoy JP, Meyer JM, Nasrallah HA, Daumit G, Lamberti S, D’Agnostino RB, Stroup TS,
Lieberman JA. A Comparison of ten-year cardiac risk estimates in schizophrenia patients from the CATIE Study and
matched controls. Schizophrenia Research 2005; 80(1):45-53. Research Article
33a. Meyer JM, Koro CE, L’Italien GJ. The metabolic syndrome and schizophrenia: a review. Intl Review Psychiatry
2005; 17(3):173-80. Review
34. Meyer JM, Pandina G, Bossie CA, Turkoz I, Greenspan A. Impact of an open-label switch from olanzapine to
risperidone on the prevalence of the metabolic syndrome in overweight or obese patients with schizophrenia or
schizoaffective disorder. Clinical Therapeutics 2005; 27(12):1930-41. Research Article
35. Meyer JM, Leckband SG. Clozapine’s development and its role in the conceptualization of atypical antipsychotic
                                                                                   nd
drugs. In López-Muñoz, F., and Alamo, C. (eds) History Of Psychopharmacology, 2 Edition, vol II. Editorial Medica
Panamerica. Madrid 2006; pp. 669-79. Book Chapter
36. Meyer JM, Loh C, Leckband SG, Boyd JA, Wirshing WC, Pierre JM, Wirshing D. Prevalence of the metabolic
syndrome in veterans with schizophrenia. J Psychiatric Practice 2006; 12(1):5-10. Research Article
37. Nasrallah HA, Meyer JM, Goff DC, McEvoy JP, David SM, Stroup TS, Lieberman JA. Low rates of treatment for
hypertension, dyslipidemia & diabetes in schizophrenia: data from the CATIE Schizophrenia Trial sample at baseline.
Schiz Research 2006; 86:15-22. Research Article
38. Dollarhide A, Loh C, Leckband S, Endow-Eyer R, Robinson SK, Meyer JM. Psychiatric comorbidity does not predict
interferon treatment completion rates in hepatitis C seropositive veterans. Journal of Clinical Gastroenterology 2007;
41(3):322-328. Research Article
39. Meyer JM. Serum Lipids: Effects of Antipsychotics. In Bermudes R., Keck PE, McElroy SL. (ed). Managing
Metabolic Abnormalities in the Psychiatrically Ill. American Psychiatric Press, Inc., Wash. DC, 2007; pp.: 239-76.
Book Chapter
40. Meyer, JM, Rao SD, Nielsen JR. Clozapine and dilated cardiomyopathy. Clinical Schizophrenia & Related
Psychoses 2007; 1(2):175-80. Case Report (from in press)
41. Michelsen, JW, Meyer JM. Cardiovascular effects of antipsychotics. Expert Review of Neurotherapeutics 2007; 7(7):
829-839. Review
            Case 2:90-cv-00520-KJM-DB Document 6976-3 Filed 12/07/20 Page      18 of 21
                                                                     Current Review Eff:



42. Meyer JM. The prevalence of obesity and diabetes in patients with mood disorders. In McIntyre R., and Kunarski J.
(eds.) Psychiatric and Metabolic Disorders: Research Synthesis and Clinical Translation. Nova Publishing, Inc..
Toronto, 2007; 27-38. Book Chapter
43. Meyer JM. Drug-drug interactions with antipsychotics. CNS Spectrums 2007; 12(12 suppl 21): 6-9. Review
44. Meyer JM. Antipsychotic safety and efficacy concerns. Journal of Clinical Psychiatry. 2007; 68:20-26. Review
45. McKibbin CL, Folsom D, Meyer JM, Sirkin A, Loh C, Lindamer L. Behavioral interventions to improve management of
overweight, obesity, and diabetes in patients with schizophrenia. In Gallagher-Thompson D, Steffen A, Thompson LW
(eds). Handbook of Behavioral and Cognitive Therapies with Older Adults. Springer, 2008; p 171-86. Book Chapter
46. Loh C, Meyer JM, Leckband SG. Accuracy of body image perception and preferred weight loss strategies in
schizophrenia: a controlled pilot study. Acta Psychiatrica Scandinavica 2008; 117(2):127-132. Research Article
47. Jin H. Meyer JM, Mudaliar S, Jeste DV. Impact of atypical antipsychotic therapy on leptin, ghrelin, and adiponectin
Schiz Res 2008; 100:70-85. Review
48. Meyer JM, Davis VG, Goff DC, McEvoy JP, Nasrallah HA, David SM, Rosenheck RA, Daumit GL, Hsias J, Swartz
MS, Stroup TS, Lieberman JA. Change in metabolic syndrome parameters with antipsychotic treatment in the CATIE
Schizophrenia Trial: prospective data from phase 1. Schiz Research 2008; 101(1-3):273-86. Research Article
49. Meyer JM, Davis VG, McEvoy JP, Goff DC, Nasrallah HA, Davis SM, Daumit GL, Hsiao J, Swartz MS, Stroup TS,
Lieberman JA. Impact of antipsychotic treatment on nonfasting triglycerides in the CATIE Schizophrenia Trial phase 1.
Schiz Research 2008; 103(1-3):104-09. Research Article
50. Daumit GL, Goff DC, Meyer JM, Davis VG, Nasrallah HA, McEvoy JP, Rosenheck R, Davis SM, Hsiao JK, Stroup
TS, Lieberman JA. Antipsychotic effects on estimate 10-year coronary heart disease risk in the CATIE Schizophrenia
Study. Schizophrenia Research 2008; 105(1-3):175-87. Research Article
51. Meyer JM, Rosenblatt LC, Kim E, Baker RA, Whitehead R. The moderating impact of ethnicity on metabolic
outcomes during treatment with olanzapine and aripiprazole in patients with schizophrenia. J Clin Psychiatry 2009;
70(3):318-325. Research Article
52. Newcomer JW, Meyer JM, Baker RA, Eudicone JM, Pikalov A, Vester-Blokland E, McQuiad RB, Cranfall DT,
Carson WH, Marcus RN, L’Italien G. Changes in non-high-density lipoprotein cholesterol levels and triglyceride/high-
density lipoprotein cholesterol ratios among patients randomized to aripiprazole versus olanzapine. Schizophrenia
Research 2008; 106(2-3):300-07. Research Article
53. Meyer JM, Leckband, SG. Loss of enzyme induction – a hidden drug-drug interaction during antipsychotic treatment.
Current Psychiatry 2009; 8(1):60-69. Review
54. Meyer JM, Stahl SM. The metabolic syndrome and schizophrenia. Acta Psychiatrica Scandinavica 2009; 119(1): 4-
14. Review
55. Stahl SM, Mignon L, Meyer JM. What comes first: atypical antipsychotics or the metabolic syndrome? Acta
Psychiatrica Scandinavica 2009; 119(2):171-79. Review
                                                                            nd
56. Meyer JM, Nasrallah HA (eds). Medical Illness and Schizophrenia, 2           Edition. American Psychiatric Press, Inc.,
Washington DC. 2009; 471 p. Edited Book
                                                                                                            nd
57. Meyer JM. Hyperlipidemia. In Meyer JM, Nasrallah HA (eds). Medical Illness and Schizophrenia, 2              Edition.
American Psychiatric Press, Inc., Washington DC. 2009 Book Chapter
58. Buckley PF, Meyer JM. Substance abuse and schizophrenia. In Meyer JM, Nasrallah HA (eds). Medical Illness and
                 nd
Schizophrenia, 2 Edition. American Psychiatric Press, Inc., Washington DC. 2009 Book Chapter
59. Nielsen J, Foldager L, Meyer JM. Increased use of antibiotics in patients treated with clozapine. European
Neuropsychopharm 2009; 19(7):483-486 Research Article
60. Nielsen J, Graff C, Hardahl T, Andersen MP, Kristoffersen J, Struijk JJ, Toft E, Meyer J. Sertindole causes distinct
electrocardiographic T-wave morphology changes. European Neuropsychopharm 2009; 19(10):702-7. Research Article
61. Strack D, Leckband SG, Meyer JM. Antipsychotic prescribing practices following withdrawal of concomitant
carbamazepine. Journal of Psychiatric Practice 2009; 15(5): 442-448 Research Article
62. Jin H, Meyer JM. Weight gain with antipsychotics: what role does leptin play? Current Psychiatry 2009; 8(6):26-37
Review
63. Meyer JM, McEvoy JP, Davis VG, Goff DC, Nasrallah HA, Davis SM, Hsiao JK, Swartz MS, Stroup TS, Lieberman
JA. Inflammatory markers in schizophrenia: comparing antipsychotic effects in phase 1 of the CATIE schizophrenia trial.
            Case 2:90-cv-00520-KJM-DB Document 6976-3 Filed 12/07/20 Page      19 of 21
                                                                     Current Review Eff:



Biological Psychiatry 2009; 68(11):1013-22 Research Article
64. Atkinson JH, Patel SM, Meyer JM, Slater MA, Zisook S, Capparelli E. Is there a therapeutic window with some
antidepressants for analgesic response? Current Pain Headache Report; 2009 13(2):93-99. Review
65. Meyer JM, Loebel AD, Schweizer E. Lurasidone: a new drug in development for schizophrenia. Expert Opinion on
Investigational Drugs 2009; 18(11): 1715-26 Review
66. Meyer JM, Goff DC, McEvoy JP. Metabolic side effects & risk of cardiovascular disease for antipsychotic drugs in
schizophrenia: the CATIE project. In Stroup TS, Lieberman JA (eds). Antipsychotic trials in schizophrenia: the CATIE
project. Cambridge University Press 2010:173-88. Book Chapter
67. Jin H, Meyer JM, Mudaliar S, et al. Use of clinical markers to identify metabolic syndrome in antipsychotic-treated
patients. J Clin Psychiatry 2010; 71(10):1273-78 Research Article
68. Nielsen J, Andersen MP, Graff C, et al. The effects of sertindole on QTD and TPTE. Acta Psychiatrica Scandinavica
2010; 121(5):385-388 Research Article
69. Meyer JM. Antipsychotics and Metabolics in the Post-CATIE Era. Chapter IB in Mark Geyer, Bart Ellenbroek,
Charles Marsden (eds). Current Topics in Behavioral Neuroscience: Behavioral Neurobiology of Schizophrenia
and its Treatment. Springer, New York; 2010;4:23-42 Book Chapter
70. Meyer JM. Pharmacotherapy of Psychosis and Mania, Chapter 16 in Laurence L. Brunton and Keith L. Parker (eds.)
Goodman & Gilman's The Pharmacological Basis of Therapeutics, 12th Edition. Chicago, Illinois: McGraw-Hill;
2010:417-56. Book Chapter
71. Hermes E, Nasrallah HA, David VG, Meyer JM, et al. The association between weight change and symptom
reduction in the CATIE Schizophrenia Trial. Schiz Research 2011; 128(1-3):166-70 Research Article
72. Nielsen J, Graff C, Kanters JK, et al. Assessing QT interval prolongation and its associated risks with antipsychotics.
CNS Drugs 2011; 25(6):473-90 Review Article
73. Nielsen J, Meyer JM. Risk factors for ileus in patients with schizophrenia. Schiz Bulletin 2012; 38(3): 592-8
Research Article
74. Correll CU, Lauriello J, Malla A, Meyer JM. How to interpret findings concerning newly approved antipsychotics:
clinical implications of the lurasidone PEARL 2 Study. J Clin Psychiatry 2012; 73:e27. Review Article
75. Nielsen J, Meyer JM. Risk factors for ileus in patients with schizophrenia. Schizophrenia Bulletin 2012; 38:592-8.
Research Article
76. Meyer JM. Understanding depot antipsychotics: an illustrated guide to kinetics. CNS Spectrums 2013; 18(Suppl 1):
55-68. Review Article
77. Meyer JM, Leckband SG. A History of Clozapine and Concepts of Atypicality. In: Domino EF, ed. History of
Psychopharmacology, vol 2. Arlington, MA: Domemtech/NPP Books; 2013. Book Chapter
78. Stahl SM, Morrissette DA, Citrome L, et al. "Meta-guidelines" for the management of patients with schizophrenia.
CNS Spectrums 2013;18(3):150-62. Review Article
79. Abi-Dargham A, Meyer JM. Schizophrenia: the role of dopamine and glutamate. Journal of Clinical Psychiatry 2014;
75(3):274–275 Review Article
80. Ferrara M, Ulauf A, Sanders C, et al. The concomitant use of second-generation antipsychotics and long term
antiretroviral therapy may be associated with increased cardiovascular risk. Psychiatry Research 2014; 218(1-2): 201-
208 Research Article
81. Meyer JM. A rational approach to employing high plasma levels of antipsychotics for violence associated with
schizophrenia: case vignettes. CNS Spectrums 2014; 19(5): 432-38 Review Article
82. Meyer JM, Cummings MA. Lubiprostone for treatment-resistant constipation associated with clozapine use. Acta
Psychiatrica Scandinavica 2014; 130(1):71-2. Case Report
83. Stahl SM, Morrissette DA, Cummings MA, et al. California State Hospital Violence Assessment and Treatment (Cal-
VAT) guidelines. CNS Spectrums 2014; 19(5): 449-65 Review Article
84. Polcwiartek C, Sneider B, Graff C, Taylor D, Meyer JM, et al. The cardiac safety of aripiprazole treatment in patients
at high risk for torsade: a systematic review with a meta-analytic approach. Psychopharmacology. 2015; 232 (18): 3297-
3308 Review Article
85. Meyer JM, Mao Y, Pikalov A, et al. Weight change during long-term treatment with lurasidone: pooled analysis of
studies in patients with schizophrenia. International Clinical Psychopharmacology 2015; 30(6): 342-50. Research Article
            Case 2:90-cv-00520-KJM-DB Document 6976-3 Filed 12/07/20 Page      20 of 21
                                                                     Current Review Eff:



86. Meyer JM, Cummings MA, Dardashti LJ, et al. The psychopharmacology of persistent violence and aggression.
Psychiatric Clinics N Am 2016; 39(4): 541-556. Review Article
87. Moore BA, Morrissette DA, Meyer JM, Stahl SM. "Unconventional" treatment strategies for schizophrenia:
polypharmacy and heroic dosing. BJPsych Bulletin 2017; 41(3): 164-168 Review Article
88. Meyer JM, Stahl SM. Ciprofloxacin and clozapine - a potentially fatal but underappreciated interaction. Case Reports
in Psychiatry 2016:5606098. Epub 2016 Oct 30 Review Article
89. Meyer JM. Pharmacotherapy of Psychosis and Mania, Chapter 16 in Laurence L. Brunton and Keith L. Parker (eds.)
Goodman & Gilman's The Pharmacological Basis of Therapeutics, 13th Edition. Chicago, Illinois: McGraw-Hill;.
2018, pp. 279-302. Book Chapter.
90. Meyer JM, et al. Augmentation of phenelzine with aripiprazole and quetiapine in a treatment resistant patient with
psychotic unipolar depression: case report and literature review. CNS Spectrums 2017; 22(5): 391-396 doi:
10.1017/S1092852916000821 Review Article
91. Meyer JM. Forgotten but not gone: new developments in the understanding and treatment of tardive dyskinesia.
CNS Spectrums 2016; 21(S1): 13-24. Review Article
92. Meyer JM. Pimavanserin for psychosis in patients with Parkinson’s disease. Current Psychiatry 2016; 15(9): 81-87.
Review Article
93. Meyer JM. Valbenazine for tardive dyskinesia. Current Psychiatry 2017; 16(5): 40-46. Review Article
94. McDermott B, Newman W, Scott CL, Meyer JM, Warburton KD. The utility of an admission screening procedure for
patients committed to a state hospital as incompetent to stand trial. Intl J of Forensic Mental Health. 2017; 16(4): 281-
292 Research Article
95. Meyer JM. Weight changes before and after lurasidone treatment: a real-world analysis using electronic health
records. Ann Gen Psychiatry. 2017; 16(36): 1-9 doi: 10.1186/s12991-017-0159-x Research Article
96. Meyer JM. Deutetrabenazine for tardive dyskinesia. Current Psychiatry 2017; 16(10): 35-41. Review Article
97. Meyer JM. A concise guide to monoamine oxidase inhibitors: part 1. Current Psychiatry 2017; 16(12): 14-16. Review
Article
98. Meyer JM. Converting oral to long acting injectable antipsychotics: a guide for the perplexed. CNS Spectrums 2017;
22(S1): 14-28. Review Article
99. Meyer JM. A concise guide to monoamine oxidase inhibitors: part 2. Current Psychiatry 2018; 17(1): 22-33. Review
Article
100.    Meyer JM. Future directions in tardive dyskinesia research. Journal of the Neurological Sciences; 2018; 389: 76-
80. Review Article
101.   Black K, Nasrallah H, Isaacson S, Stacy M, Pahwa R, Adler CH, Alva G, Cooney JW, Kremens D, Menza MA,
Meyer JM, Patkar AA, Simuni T, Morrissette DA, Stahl SM. Guidance for switching from off-label antipsychotics to
pimavanserin for Parkinson’s Disease Psychosis: an expert consensus. CNS Spectrums 2018; 23(6): 402-413. Review
102.    Meyer JM. Aripiprazole lauroxil nanocrystal suspension. Current Psychiatry 2018; 17(11): 34-40. Review Article
103.    Meyer JM. Risperidone extended-release injectable suspension. Current Psychiatry 2018; 17(12): 23-33. Review
Article
104.    Meyer JM, Stahl SM. The Clozapine Handbook. New York, NY, Cambridge University Press, 2019, 317 p. Book
105.    Correll CU, Jain R, Meyer JM, et al. Relationship between the timing of relapse and plasma drug levels following
discontinuation of cariprazine treatment in patients with schizophrenia: indirect comparison with other second-generation
antipsychotics after treatment discontinuation. Neuropsychiatr Dis Treatment 2019; 15: 2537-50. Research Article
106.   Meyer JM. Commentary: More research needed on predictive biomarkers related to clozapine treatment.
Biomarkers in Neuropsychiatry 2019; 1:100003; https://doi.org/10.1016/j.bionps.2019.100003 Editorial
107.   Meyer JM. Monitoring and improving antipsychotic adherence in outpatient forensic diversion programs. CNS
Spectrums 2020; 25(2): 136-144 Review Article
109.   Caroff SN, Citrome L, Meyer JM, et al. A modified Delphi consensus study of the screening, diagnosis, and
treatment of tardive dyskinesia. J Clin Psychiatry 2020; 81(2): 19cs12983. Research Article
110. Jain R, Meyer JM, et al. Size matters: the importance of particle size in a newly developed injectable formulation
for the treatment of schizophrenia. CNS Spectr. 2020; 25(3): 323-330 Review Article
            Case 2:90-cv-00520-KJM-DB Document 6976-3 Filed 12/07/20 Page      21 of 21
                                                                     Current Review Eff:




B. Other Work
1. Simpson GM. Meyer JM. Dystonia while changing from clozapine to risperidone. [Letter]. J Clin Psychopharm,
1996; 16(3):260-1.
2. Lauterbach EC. Meyer JM. Simpson GM. Clinical manifestations of dystonia and dyskinesia after SSRI
administration. [Letter]. J Clin Psychiatry. 1997; 58(9): 403.
3. Leckband S, Meyer JM, Loh C, Jafari M. Long-term metabolic effects of valproate in psychiatric patients: A
retrospective analysis. Abstract presented at the American Psychiatric Association Annual Meeting, May, 2003.
4. Lehman D, Meyer JM. Decreased bone mineral density in male schizophrenia patients. Schizophrenia Research
2005; 76(1):131-33. Letter
5. Moutier C, Meyer JM. Book Review: Model Psychopharmacology Curriculum For Psychiatric Residency
                                                                        rd
Programs, Training Directors and Teachers of Psychopharmacology, 3 Ed. The American Society of Clinical
Psychopharmacology. New York 2004; in Journal of Bipolar Disorders, 2005; 4(4):19. Book Review
6. Meyer JM, et al. The long-term effects of aripiprazole on the lipid profiles of patients with schizophrenia in a 26-week
placebo-controlled trial. Poster presented at the APA Annual Meeting Toronto, Canada, May 23, 2006. Abstract
7. Meyer JM, Loebel A. Comparative effects of ziprasidone and olanzapine on markers of insulin resistance: results of
a 6-week randomized study in patients with acute schizophrenia. Poster presented at the American Psychiatric
Association Annual Meeting Toronto, Canada, May 23, 2006. Abstract
8. Meyer JM. The metabolic syndrome and schizophrenia: clinical research update. Psychiatric Times 2007; 24(2):29-
32. Review
9. Meyer JM. Evidence-based psychiatry: outcomes and decisions. (Editorial). Southern Medical Journal 2007;
100(9):861-2. Editorial
10. Meyer JM, et al. Effects of aripiprazole and olanzapine on serum triglyceride: high density lipoprotein ratios in
patients with schizophrenia (Studies CN138-002, CN138-003 and CN138-047). Abstract Presented at SOBP and
American Psychiatric Association Annual Meeting, San Diego, CA May, 2007.
11. Meyer JM, et al. Pooled analysis comparing non-high density lipoprotein in patients with schizophrenia randomized
to aripiprazole or olanzapine (CN138-002/003/047ext). Abstract Presented at American Psychiatric Association Annual
Meeting, Washington, DC May, 2008.
12. Koh SS, Meyer JM. Comments on ‘Cost-effectiveness of antipsychotics for outpatients with chronic schizophrenia.’
Int J Clin Practice 2008; 62(7): 1119-20. Letter
13. Meyer JM, et al. Antipsychotic Stay vs. Switch for Metabolic Benefit: Psychiatric Cost? Abstracts of the XXI
International Congress on Schizophrenia Research, Schizophr Bull 2009; 35(suppl 1):26.
14. Meyer JM, et al. Insulin Sensitivity Changes After Antipsychotic Switching. Abstracts of the 64th Annual Meeting,
Society of Biological Psychiatry, Biol Psychiatry 2009; 65(8 suppl 1):104S.




        I have provided the information contained in the Biography/Bibliography packet or have reviewed it for accuracy.


                                                                                                                    06/30/2020

                                             Signature                                                              Date
